Citation Nr: 1453784	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-29 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Matthew Thibodeau, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Army from March 1969 to November 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 Rating Decision by the Department of Veterans Affairs (VA) Veterans Benefits Administration (VBA) in Augusta, Maine.  The Veteran's case was subsequently transferred to VA's Regional Office (RO) in Detroit, Michigan, who certified the case to the Board for appellate review.  The September 2008 Rating Decision also denied entitlement to non-service-connected pension.  However, that claim was subsequently granted by the RO in a March 2010 Decision Review Officer (DRO) decision.  

The Veteran testified at an August 2011 videoconference hearing before a Veterans Law Judge (VLJ).  A complete transcript of the hearing is of record.  The VLJ has since retired.  

In May 2014, the Board sent the Veteran a letter (at his most recent address of record) with a copy to the Veteran's attorney of record.  Said letter informed the Veteran of the VLJ's retirement, and asked the Veteran whether or not he wished to attend another hearing before a different VLJ in order for a new determination to be rendered in his case.  The VA gave the Veteran thirty (30) days from the notice date to declare whether he wanted another hearing.  No response was received from the Veteran, and a notation upon the copy to counsel indicates that there was no current address of record for the attorney.  The Board re-mailed the letter to the Veteran in June 2014.  While the Veteran signed the letter, and dated it June 23, 2014, he did not provide a response to the inquiry.  Additionally, in July 2014, the Board telephoned the Veteran at his address of record, in order to obtain clarification as to whether or not he desired a new hearing.  No response was received.  

In view of the foregoing, the Board will proceed to evaluate the appeal.  See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (VA's duty to assist is not a one-way street; if a veteran wishes help, he or she cannot passively wait for it in those circumstances where his or her own actions are essential in obtaining the putative evidence); see also Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The Board has reviewed the Veteran's paper claims file as well as the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was remanded October 2011 in order to:  (1) send the Veteran a letter pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) addressing entitlement to service connection based upon aggravation of a pre-existing low back disorder; (2) obtain pertinent records from the Social Security Administration (SSA); and (3) schedule a VA examination addressing whether any current low-back disorder was incurred in or aggravated by service.  While the proper VCAA letter was mailed to the Veteran in September 2013, remand is necessary in order to obtain an addendum opinion, because neither the examiner's September 2013 nor December 2013 opinions are adequate when viewed collectively.

Said opinion is necessary because, while a disk was obtained from the SSA in September 2013, the records contained therein were not printed and associated with the Veteran's claims file.  As a result, in his December 2013 Disability Benefits Questionnaire (DBQ) opinion-which was issued because the physician's September 2013 DBQ opinion was determined to be inadequate pursuant to a December 2013 Deferred Rating Decision-the physician stated "I CANNOT ACCESS VETERAN'S SSA RECORDS (CD) AT VA."  Notably, the SSA records were received a few days subsequent to the September 2013 opinion.  

In addition to the SSA records received on a disk in September 2013, there were also records received on a disk prepared by SSA in December 2009.  Copies of the records have been printed out for each disk and the documents placed in the Veteran's paper claims file, in order to facilitate review by the VA physician in preparing the requested addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum medical opinion from the VA physician who authored the September 2013 and December 2013 opinions (or, if unavailable, another appropriate medical professional) regarding the likely etiology of the Veteran's currently-diagnosed low back disability.  The examiner is directed to specifically consider the following:  (a) the February 2008 and December 2008 VA opinions provided by D.L.E., M.S.N., APRN-BC; (b) copies of records received from the SSA in December 2009; (c) copies of records received from the SSA in September 2013; and (d), the Veteran's lay statements regarding the onset and continuity of low back complaints.  

The examiner is asked to opine as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disorder had its onset during service or is otherwise related to service.  

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.
		
The record must be made available to and reviewed by the examiner.  

2. After all indicated development has been completed, the AOJ should review the case again based on the additional evidence and readjudicate the claim on appeal.  If any benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



